Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blohowiak (US 6037060).
	Regarding Claims 1-2, 5, and 10, Blohowiak teaches a method of manufacturing a coating layer comprising: coating a reaction product on a metal substrate, wherein the reaction product is obtainable from a reaction of metal alkoxide containing at least one selected from the group consisting of aluminum, zirconia, titanium and silicon with alcohol and water (Blohowiak Claim 8); drying the coated reaction product at a first temperature (Figure 1, Ambient flash for 30 min.); and performing a thermal treatment at a second temperature that is greater than the first temperature and less than about 300 °C (Figure 1, Oven dry at 230F for 30 min.), wherein the reaction product and the metal substrate is bonded by the covalent bond (col. 2 ln. 21-39).  Blohowiak teaches density, porosity, and microstructure can be tailored by controlling the chemistry of the sol (col. 5 ln. 49-51) wherein mechanical interactions in the bonding may play a role depending on the porosity of the sol coating (col. 4 ln. 22-34), i.e. a sol coating with at least some degree of porosity.
	Blohowiak does not explicitly teach the coating providing thermal insulation; however, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the thermal insulation limitation, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed coating, so the claimed property of thermal insulation relating to the coating are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.
	Regarding Claim 8,  Blohowiak teaches multiple coats applied by a continuous stream of solution for a given period of time, i.e. before the drying of the coated reaction product at the first temperature adding a solution including a silane-based compound to the reaction product of the coating step.
	Regarding Claim 9,  Blohowiak teaches the silane-based compound is glycidoxypropyltrimethoxysilane (col. 2 ln. 65-66).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blohowiak (US 6037060).
	Regarding Claim 3, Blohowiak teaches a preferred drying time of 15-30 minutes (col. 10 ln. 55-63); however, Blohowiak generally teaches shorter drying times, less than 50 hours, producing samples with the longest time to failure (Fig. 8).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art to select the drying times of Blohowiak to be any of the times suggested by the reference, including those within the claimed range, because Blohowiak suggests they are suitable drying times and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Blohowiak at the times suggested by the reference.
	Regarding Claims 6-7, Blohowiak teaches complete hydrolysis and condensation of the organometallic is important to develop a hydrolytically stable metal oxide film (col. 7 ln. 38-52).  Blohowiak teaches rates of hydrolysis and condensation controlled by the water available for hydrolysis (col. 8 ln. 27-31).  Blohowiak teaches alcohol allowing precise control over the amount of hydrolysis (col. 7 ln. 32-33).  Blohowiak is silent as to the parts by weight of water or alcohol relative to the parts by weight of metal alkoxide reacted; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Blohowiak to include an optimized amount of water and/or alcohol relative to metal alkoxide reacted, as suggested by the reference, in order to achieve complete hydrolysis and condensation for a hydrolytically stable metal oxide film.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blohowiak (US 6037060) as applied to claims 1-2, 5, and 8-10 above, and further in view of Butler (EP0242208).
	Regarding Claim 4, Blohowiak teaches ambient flash.  Blohowiak does not explicitly teach the range of ambient temperatures; however, Butler teaches ambient temperature ranging from 10 to 30C (pg. 3 ln. 43-44).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Blohowiak to include any of the ambient temperatures, as taught in Butler including 30C, because it is a known ambient temperature in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Blohowiak with temperatures as taught in Butler.
	
	Response to Arguments
Applicant’s arguments, see amendment and remarks, filed 5/9/2022, with respect to the previous objection to the abstract, Section 112 rejections, and prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the objection and rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712